Exhibit 10.2

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
as of the 1st day of June, 2009, by and among MasTec, Inc., a Florida
corporation, Trust B under the Amended and Restated Living Trust of Leo Wanzek
dated February 2, 2000, a North Dakota trust, Janet L. Wanzek, a North Dakota
resident, Wanzek Construction 2008 Irrevocable Trust, a North Dakota trust, Jon
L. Wanzek, a North Dakota resident (“Jon”), Jon L. Wanzek 2008 Two-Year
Irrevocable Annuity Trust, a North Dakota trust, and Jon, as Sellers’
Representative.

RECITALS

A. The parties entered into a Registration Rights Agreement on December 16, 2008
(the “Agreement”).

B. The parties wish to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:

1. Section 2.1 of the Agreement is hereby amended by deleting the first sentence
of such Section and replacing it with the following:

“If the Company proposes to register (i) any of its Common Stock under the Act
in connection with a primary underwritten public offering of such securities
solely for cash or (ii) any of its convertible notes under the Act in connection
with a primary underwritten public offering of such securities solely for cash
for the purpose of repaying the Convertible Notes (each, a “Company Underwritten
Public Offering”), other than registrations on Form S-8 or S-4 (or any successor
forms) or registrations in connection with stock purchase plans, then the
Company shall, at such time, promptly give the Sellers’ Representative written
notice (a “Company Notice”) of such offering.”

2. Except as specifically amended hereby, the Agreement is and remains
unmodified and in full force and effect and is hereby ratified and confirmed.

3. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

MASTEC, INC. By:  

/s/ Pablo Alvarez

Name:   Pablo Alvarez Title:   Executive Vice President Mergers and Acquisitions
SELLERS: Trust B under the Amended and Restated Living Trust of Leo Wanzek dated
February 2, 2000 By:  

/s/ Jon Wanzek

Name:   Jon Wanzek Its:   Trustee Wanzek Construction 2008 Irrevocable Trust By:
 

/s/ Jon Wanzek

Name:   Jon Wanzek Its:   Administrative Trustee By:  

/s/ Kevin Gourde

Name:   Kevin Gourde Its:   Independent Trustee

/s/ Janet L. Wanzek

Janet L. Wanzek, an individual

[Signature Page to First Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

/s/ Jon L. Wanzek

Jon L. Wanzek, an individual Jon L. Wanzek 2008 Two-Year Irrevocable Annuity
Trust By:  

/s/ Jon Wanzek

Name:   Jon Wanzek Its:   Trustee By:  

/s/ Scott L. Anderson

Name:  

Scott L. Anderson

Its:   Independent Trustee

/s/ Jon L. Wanzek

Jon L. Wanzek, as Sellers’ Representative

[Signature Page to First Amendment to Registration Rights Agreement]